DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are examined herein.

Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/20/2022.
The traversal is on the ground(s) that the restriction requirement does not show that the search and examination of the claims cannot be made without serious burden. Accordingly, all claims must be examined on the merits , even to the extent that claims may include claims to independent or distinct inventions (MPEP 803).
This is not found persuasive because in this case there is a PCT priority, which means that grounds for restriction are based on Unity of Invention, not  Independent and Distinct requirements.
The requirement is still deemed proper and is therefore made FINAL.






Claim Objections
The claim are objected to because of the following informalities:  
1) Claim 1 recites oil droplets, however, when looking for light in the pending Specification it is noted that the oil droplets are toward the size and structure of the oil/fat already claimed (2nd para. from the bottom of pg. 9, as submitted), wherein the oil/fat claimed comprises at least 4 vol.% of oil droplets having an equivalent spherical diameter in the range of 100 micrometer to 1,000 micrometer as determined by means of micro computed tomography.  Therefore the claim should clearly reflect what is supported.
Appropriate correction is required.

2) Claims 12-15 were withdrawn, wherein no claim language is shown. However, MPEP 1893.01(a)(4) states: One of the requirements for effectively amending claims in a national phase application is a complete listing of all claims ever presented, including the text of all pending and withdrawn claims. The status of every claim in such listing must be indicated after its claim number by one of the following identifiers in a parenthetical expression: (Original), (Currently Amended), (Canceled), (Withdrawn), (Previously Presented), (New), and (Not Entered). 
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a percentage of solid fat, however does not indicate the type of percentage which makes the scope of the amount of solid fat indefinite.

Claims 3-11 recite ingredients already in the base claim, however having more limited amounts.  Since these dependent claims do not assert wherein the previously claimed ingredient comprises the more limited amount, it is unclear if the ingredients of the independent claim are in addition to those in the base claim, further requirements thereof, or something else.
For example: Claim 3 could simply read: The vegetarian meat product according to claim 1, wherein the amount of the water is 40- 70 wt.%



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites: “2-15 wt.% of one or more particulate ingredients selected from herbs, spices, vegetables and combinations thereof”, however the base claim already asserts the types of particulate ingredients, therefore it is unclear as to how repeating these further limits the one or more particulate ingredients.  The claim could simply state: the amount of the of one or more particulate ingredients is 2-15 wt.%.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-15 would be allowable, pending the resolution of all claim objections and rejections above, and problems with the withdrawn claims (that may be rejoined) noted below.  
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose, teach nor fairly suggest a shaped vegetarian meat product comprising:
5-35 wt.% of oil comprising:
1.5-20 wt% of a fat that is solid at 20 degrees Celsius (N20); 
80-98 wt.% of a liquid vegetable oil selected from the group of sunflower oil, soybean oil, rapeseed oil, cottonseed oil, maize oil, olive oil, and combinations thereof; and
2-20 wt.% of a high melting oil selected from hydrogenated vegetable oil, palm stearin, palm kernel stearin, palm mid fraction, coconut stearin, butter oil, butter stearin and combinations thereof.

Note: The generic type of composition, a shaped vegetarian meat product would be allowable without the claim of the species: sausage or pattie.
It is suggested that Applicant’s representative schedule an Office Interview after claim amendments are drafted to insure prosecution moves on to Allowance.



Closest Prior Art
The closest prior art was indicated in the rejections applied to the related PCT, absent the specifically claimed type of oil, noted above. 

Problems with the withdrawn claims
As for claim 12: Claim 1 requires 1.5-20 wt% of a fat that is solid at 20 degrees Celsius (N20), then claim 12 requires a solid fat content of at least 1%, which makes the amount of the solid fat in the composition made indefinite.  
Further, the solid fat content in claim 12 has no type of percentage.
Step ii) presents the letter “x” which fails to further limit the claim.

As for claims 12-14: It is up to Applicant, however, for the broadest possible claim, the examiner suggests that:
step iii) of claim 12 reads: optionally shaping … ; and 
claims 13-14 read: wherein the optional shaping, includes…

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793